Citation Nr: 1731172	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected anxiety disorder.

4.  Entitlement to a compensable initial disability rating for service-connected enuresis.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from January 1958 to January 1962.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2012 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in November 2015 and September 2016.  

In August 2015 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing was prepared and added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and to higher initial disability ratings for service-connected anxiety disorder and enuresis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDING OF FACT

The probative, competent evidence is against a finding that a current back disorder is related to active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).

As it pertains to a current disability, the Veteran has had ongoing treatment for a spinal disability.  Therefore, the Board finds that there is a current disability for service-connection purposes.  

As it pertains to an in-service event or injury, the Board notes that the Veteran sought treatment at least once during active duty service in November 1961.  It did not appear that he had ongoing symptoms, because he reported no spinal difficulties at separation from service the following month.  Nonetheless, in giving the Veteran the benefit of the doubt the Board will find there is an in-service event for service connection purposes.

As it pertains to a nexus between the Veteran's active duty service and his current disability, the sum of the evidence is negative to the Veteran's claim.  The Veteran underwent VA examination in connection with his claim in December 2015.  At the time he was diagnosed with degenerative arthritis of the spine.  The Veteran reported having back pain that radiated to the legs.  The Veteran asserted that he had several near-death car accidents between 1978 and 2003.  During the physical examination the Veteran had a reduced range of motion in the spine, and he had pain and numbness in the lower extremities.  The Veteran had a positive straight leg raise test, and there was evidence of nerve root involvement and radiculopathy bilaterally.  

After the physical examination, the VA examiner opined that it was less likely as not that the Veteran's back disability was incurred during active service.  In making this determination, the VA examiner considered the Veteran's testimony, physical examination, treatment records, and medical literature, and he also considered the Veteran's assertion that his exercising in the military with his pes planus caused the back disability.  However, the VA examiner found that the medical literature and medical records do not support an allegation that the back disability was caused by pes planus.  The VA examiner noted that the Veteran was discharged from the military in 1962 but he did not seek treatment or complain of back pain until 2009, even though he had sought treatment at VA for other conditions prior to 2009.  Moreover, the VA examiner reasoned that the Veteran was involved in several motor vehicle accidents after separation from service, which the VA examiner determined were the cause of his current spinal disability based on medical literature.   

The Board affords great weight to the VA examiner's opinion because it is based on a combination of a review of the Veteran's file, a physical examination, and reliance of medical literature.  The VA examiner was able to reference the Veteran's lack of treatment prior to 2009 as well as intervening car accidents as an alternate cause to support his findings.  There is no other medical opinion evidence to controvert these findings.  

While the Veteran believes that his current spinal disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a spinal disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his spinal disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current spinal disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board notes that the Veteran submitted medical evidence, and VA obtained supplemental evidence describing the Veteran's ongoing treatment for a back disability which was not reviewed by the RO prior to the case returning to the Board.  In this case, the Board has done a de novo review and considered all of the evidence in the record, both favorable and unfavorable to the Veteran's claims.  The medical evidence submitted after the last Supplemental Statement of the Case describes ongoing treatment for back pain.  VA has conceded that the Veteran has a current spinal disability for service-connection purposes, and the submitted evidence supports this finding.  None of the evidence in the record after the last RO review suggests a nexus between the Veteran's spinal disability and active duty service, which is the reason VA has been denying entitlement to service connection.  Therefore, the Board finds that the new evidence is not relevant to determining entitlement to service connection such that a supplemental RO review is necessary.  

In making the determination on service connection the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not for application and service connection must be denied.  Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

Hypertension

The Veteran first underwent VA examination in connection with his hypertension claim in February 2016.  At the time the VA examiner reviewed prior blood pressure readings of 180/89 in August 2015 and two from that day measuring 146/84 and 148/78.  After completing the physical examination, the VA examiner found that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service-connected anxiety disorder.  In making this determination the VA examiner reasoned that mental disease or stress can temporarily elevate blood pressure during an acute phase of the disease, but that there was no medical literature substantiating a claim that episodic anxiety elevated blood pressure permanently.  In making this determination the VA examiner cited a medical professional from the American Heart Association.  

However, the VA examiner did not provide an opinion as to whether the Veteran's hypertension was aggravated by his service-connected anxiety disorder, and for that reason the Board remanded the issue to the AOJ for a supplemental opinion to determine whether it was at least as likely as not that the Veteran's hypertension was aggravated (worsened beyond the natural progression of the disease) by his service-connected anxiety disorder.  In February 2017 the file was returned to the VA examiner, who once again opined that the Veteran's hypertension was less likely than not proximately due to or the result of his service-connected anxiety.  The VA examiner did not produce an opinion on whether the Veteran's hypertension was aggravated by his service-connected anxiety disorder (specifically whether the hypertension was worsened beyond the natural progression of the disease).  Therefore, the Board must determine that there has not been substantial compliance with the orders in the September 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is necessary for a supplemental opinion to discuss aggravation.  

Anxiety disorder and enuresis

Regrettably, another remand is necessary for proper development regarding the claims for higher ratings for service-connected anxiety disorder and enuresis.  

The Veteran was issued a Statement of the Case in connection with these claims in June 2016.  Thereafter, additional medical records relevant to the claims were added to the record, including private treatment records, VA treatment records, and VA examination reports from June 2017.  The recent development regarding these issues by the AOJ appears to be in response to a new claim for higher ratings for these disabilities filed by the Veteran in May 2017.  It is unclear why the "new claims" was treated as such by the AOJ as the initial rating claims are still the subject of the present appeal.  In any event, the VA treatment records and VA examination reports were not submitted by the Veteran and therefore there is no basis for a waiver under 38 C.F.R. § 20.1304(c) (2016).  Thus, these claims must be returned to the AOJ for the issuance of a Supplemental Statement of the Case.  

Further, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from June 2017 to present.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  

2.  Return the Veteran's file to the February 2017 VA examiner or an appropriate substitute if unavailable to obtain a supplemental opinion to specifically discuss whether the Veteran's hypertension was aggravated by his service-connected anxiety disorder.  After reviewing the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hypertension was aggravated (meaning permanently worsened beyond the natural progression of the disease) by his service-connected anxiety disorder.  

A complete rationale for all opinions must be provided.  

3.  Thereafter, re-adjudicate the claims of entitlement to service connection for hypertension and entitlement to higher disability ratings for service-connected anxiety disorder and enuresis.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a SSOC and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


